DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a battery pack, classified in H01M10/425.
II. Claims 11-20, drawn to a method of manufacturing a battery pack, classified in Y02P70/50.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as a process where an enclosure or case made of an expandable polymer is molded in advance and the components are placed into the enclosure, and no foam is within the cavity. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Todd Barrett on 03/14/2022 a provisional election was made without traverse to prosecute the invention of invention 1, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
Claims 1 and 10 recites a battery electronic control module (BECM), a bussed electrical center (BEC). It is unclear what a BECM and BEC encompass and the disclosure does not provide further details, thus the EDS can be wires, the BECM can include any component that assists in controlling the battery (connector etc.) and the BEC can be circuit board, a bus bar or any region in which components are electrically connected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "…the BEC" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is meant to be EDS, or if the BEC must be claimed. 
Claim 4 is rejected for depending on rejected claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (US 2016/0133896).
Regarding claim 1, Baek teaches a battery pack, or battery assembly 54 comprising a battery array 56, an electrical distribution system (EDS), or electrical wiring 70/270 (P67; Fig. 10) and an expandable polymer foam 60/78 enclosure that encapsulates each of the battery array and EDS (P49-52). 
Regarding claim 5, Baek teaches the battery array 256 is positioned adjacent to a heat exchanger plate 279 (P65; Fig. 7)
Regarding claim 7, Baek teaches the heat exchanger plate 279 is encapsulated within the expandable polymer foam (P65; Fig. 7). 
Regarding claim 10, Baek teaches the battery pack of claim 1 comprising a battery electronic control module (BECM) and a bussed electric control center (BEC) wherein the expandable polymer foam enclosure encapsulates each of the battery array, the EDS, the BECM, and the BEC (P51-52 . 65-67). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to at least claim 1 above, and further in view of Narbonne et al. (US 2012/0003508).
Regarding claim 2, Baek teaches the expandable polymer foam enclosure is made of non-limiting examples such as expanded polypropylene, or expanded polyethylene (P49). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the polymer foam of Baek with the expandable polyurethane foam of Narbonne because one of ordinary skill in the art would have be able to carry out such a substitution, and the results are reasonably predictable.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to at least claim 1 above, and further in view of Kunimitsu et al. (US 2012/0161677).
Regarding claim 3, Baek teaches the battery is connected to a bus bar assembly (P47) and electronic components are included in the battery including BECM, BEC, wiring and other components (P51. 67)
Baek is silent in teaching a plurality of input/output connectors, wherein wiring connects between the plurality of input/output connectors and the EDS; however, Kunimitsu, in a similar field of endeavor related to battery packs teaches how to electrically connect a battery packs components. Kunimitsu teaches a plurality of input/output connectors wherein wiring connects 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a plurality of input/output connectors wherein wiring connects between the connectors and the battery and EDS/BEC, as taught by Kunimitsu, in the battery pack of Baek to manage and control the battery information, make sure the battery operates stably and to charge external loads.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Kunimitsu as applied to at least claim 3 above, and further in view of Tsurumi et al. (US 2011/0155485). 
Regarding claim 4, modified Baek teaches the electrical components are enclosed within the expandable polymer foam enclosure (P51).  Modified Baek in view of Kunimitsu teaches the plurality of input/output connectors are connected to a load outside of the battery pack (P10-108. 122). Furthermore, Tsurumi, in a similar field of endeavor related to battery packs, teaches including an electrical system including a plurality of input/output connectors, wherein wiring connects between the plurality of input/output connectors and the EDS within a battery enclosure, where the plurality of input/output connectors are exposed outside of the battery enclosure to connect with a load (P8-10. 36. 80-90; Fig. 3-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the input/output connectors (i.e. terminals) . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to at least claim 5 above, and further in view of Meintschel et al. (US 2011/0033736).
Regarding claim 6, Baek is silent in teaching a thermal interface material disposed between the battery array and the heat exchanger plate; however, Meintschel, in a similar field of endeavor related to battery packs, teaches including a thermal interface material, or heat-conductive material, between a battery array, or cell assembly and heat exchanger plate to increase heat transfer thereby improving performance and durability (P18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a thermal interface material disposed between the battery array and the heat exchanger plate of Baek to increase heat transfer thereby improving performance and durability as taught by Meintschel. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to at least claim 1 above, and further in view of Callicoat et al. (US 2015/0214534).
Regarding claim 8, Baek teaches using straps and clips to secure the battery array (P58) or hold it in place relative to a load (P64). Baek teaches electrically connecting battery cells using bus bar assemblies (P48). 
Baek is silent in teaching a bus bar or wiring secured relative to a portion of the battery array by a retainer clip; however, Callicoat, in a similar field of endeavor related to battery packs, teaches using retainer clips to secure a bus bar and wiring relative to a portion of the battery array to hold the bus bar and array in place (P16. 20). 
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to at least claim 1 above, and further in view of Park et al. (US 2018/0076493).
Regarding claim 9, Baek is silent in teaching the expandable polymer foam enclosure forms a spacer that extends within a gap formed between a first battery cell and a second battery cell of the battery array; however, Park, in a similar field of endeavor related to battery packs, teaches using an epoxy, polyurethane or resin material in a battery pack (P35). 
Park teaches using the resin to form a spacer that extends within a gap formed between a first battery cell and a second battery cell 20 for better thermal control, and shock and vibration resistance (P32. 37; Fig. 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the expandable polymer foam enclosure form a spacer that extends within a gap formed between a first battery cell and a second battery cell of the battery array of Baek to provide improved thermal control, and shock and vibration resistance as taught by Park. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729